McCOY, J.
Judgment was entered in the circuit court in favor of plaintiff on the 17th day of March, 1915. On the ,26th day of August, 1915, defendant served notice of appeal. On the 20th day of October, 1915, the clerk of the circuit court certified the completion of settled record. No briefs on the part of either party have ever -been filed in this court as required by the provisions of Supreme Court rule 6 (140 N. W. viii), This appeal is therefore dismissed, and the judgment appealed from affirmed.